DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant claim[s] foreign priority under 35 USC 119b to KR 10-2019-0137598, filed on 10/31/2019. 
Applicant’s certified foreign priority documents were filed with the office on 11/13/2020. 
Information Disclosure Statement
Applicant filed on NO information disclosure statement at initial time of filing for patent. 
Drawings
Applicant’s drawings filed on 10/27/2020 have been inspected and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 10/27/2020 has been inspected, and is in compliance with MPEP 608.01. 
Claim Objections
Claim[s] 12 – 15, and 17 – 20 are objected to because of the following informalities:  it appears that dependent claim 12 is categorized as an “apparatus claim,” which depends from the base claim 11 which is categorized as a “method claim.” 
  Appropriate correction is required.
Claim Interpretation – 35 USC 112th 6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
----[Wingdings font/0xE0]  Such claim limitation(s) is/are: 
As per claim 1. An apparatus for managing a security policy of a firewall comprising:
	a rule request module that “receives one or more requested rules to be applied to a firewall;”
	a rule merge module that “merges a pre-applied rule of the firewall with the one or more requested rules when a number of rules applied to the firewall exceeds a
maximum number of rule registrations of the firewall due to the requested rule;” and
	a firewall interface module that “receives the pre-applied rule from the firewall and provides the pre-applied rule to the rule merge module, and re-registers a merged
rule merged through the rule merge module in the firewall,” 
	wherein the rule merge module “merges the pre-applied rule with the one or more requested rules so that a security vulnerable space occurring due to the merging is
minimized.”

As per claim 2. The apparatus of claim 1, wherein the rule merge module “configures a merge target rule set including the requested rule through the rule request module and a rule pre-applied to the firewall;” and 
	the rule merge module “merges a selected rule pair among merge target rules included in the configured rule set into one rule until a number of rules included in the rule set is less than or equal to the maximum number of rule registrations.”

As per claim 3. The apparatus of claim 2, wherein the rule merge module “calculates a security vulnerable space function value for each of all candidate rule pairs that can be derived from merge target rules included in the rule set;” and 
	the rule merge module “selects a rule pair for which the rule merging is to be performed according to the calculated security vulnerable space function value.”

As per claim 4. The apparatus of claim 3, wherein the rule merge module “calculates a security vulnerable space function value for a specific candidate rule pair by summing security vulnerable space for each of one or more policy elements included in the specific candidate rule pair.”

As per claim 5. The apparatus of claim 4, wherein the rule merge module “calculates the security vulnerable space function value by applying a preset weight to the security vulnerable space for each of one or more policy elements included in the specific candidate rule pair;” and 
	the rule merge module “selects a rule pair having a minimum security vulnerable space function value among the calculated security vulnerable space function values as a rule pair for which the rule merging is to be performed.”

As per claim 6. An apparatus for managing a security policy of a firewall comprising:
	a rule request module that “receives a requested rule to be applied to a firewall;”
	a requested rule storing module that “accumulates, stores, and manages the requested rule input through the rule request module;”
	a rule merge module that “merges at least some of a plurality of requested rules stored in the requested rule storing module when a number of requested rules stored in the requested rule storing module exceeds a maximum number of rule registrations of the firewall;” and
	a firewall interface module that “re-registers a merged rule merged through the rule merge module in the firewall,
	wherein the rule merge module merges the requested rules so that a security vulnerable space occurring due to the merging is minimized.”

As per claim 7. The apparatus of claim 6, wherein the rule merge module “configures a merge target rule set including the requested rules accumulated and stored in the requested rule storing module;” and
	the rule merge module “merges a selected rule pair among merge target rules
included in the configured rule set into one rule until a number of rules included in the
rule set is less than or equal to the maximum number of rule registrations.”

As per claim 8. The apparatus of claim 7, wherein the rule merge module “calculates a security vulnerable space function value for each of all candidate rule pairs that can be derived from merge target rules included in the rule set;” and
	the rule merge module “selects a rule pair for which the rule merging is to be
performed according to the calculated security vulnerable space function value.”

As per claim 9. The apparatus of claim 8, wherein the rule merge module “calculates a security vulnerable space function values for a specific candidate rule pair by summing security vulnerable space for each of one or more policy elements included in the specific candidate rule pair.”

As per claim 10. The apparatus of claim 9, wherein the rule merge module “calculates the security vulnerable space function value by applying a preset weight to the security vulnerable space for each of one or more policy elements included in the specific candidate rule pair;” and
	the rule merge module “selects a rule pair having a minimum security vulnerable space function value among the calculated security vulnerable space function values as a rule pair for which the rule merging is to be performed.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Please see the indefiniteness rejection below for details. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Appropriate action required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim[s] 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where in the specification as filed that the required hardware/structure and nexus of the above identified functionalities of the following modules: “rule request module,” “rule merge module,” and “firewall interface module.” 
	Appropriate action required. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim[s] 11 – 15 and 16 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Mental Processes [concepts performed in the human mind: (including an observation, evaluation, judgement, opinion)] without significantly more. In claim[s] 11, and 16, the claim(s) limitations recite(s) the following:
As per claim 11:
11. A method for managing a security policy of a firewall comprising:
	receiving one or more requested rules to be applied to the firewall; [Mental Processes [concepts performed in the human mind: (including an observation, evaluation]
As per claim 16: 
16. A method for managing a security policy of a firewall comprising: 
	receiving a requested rule to be applied to the firewall; [Mental Processes [concepts performed in the human mind: (including an observation, evaluation]
This judicial exception is not integrated into a practical application because of the following:
As per claim 11:
receiving an pre-applied rule of the firewall from the firewall when a number of rules applied to the firewall exceeds a maximum number of rule registrations of the firewall due to the requested rule; [Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g)]
merging the received pre-applied rule of the firewall and the one or more requested rules; and [Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g)]
re-registering a merged rule in the firewall, [Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g)]
wherein, in the merging the rule, the pre-applied rule and the one or more requested rules are merged so that a security vulnerable space occurring due to the merging 1s minimized. [Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)]
As per claim 16: 
accumulating, storing, and managing the requested rule input through inputting
the rule request; [Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g)]
merging at least some of a plurality of requested rules stored in the requested rule storing module when a number of requested rules stored exceeds a maximum number of rule registrations of the firewall; and [Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g)]
re-registering a merged rule in the firewall, [Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g)]
wherein, in the merging the rule, the requested rules are merged so that the security vulnerable space occurring due to the merging is minimized. [Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)]
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following:
As per claim 12. The apparatus of claim 11, wherein, in the merging the rule, a merge target rule set including the requested rule and a rule pre-applied to the firewall is configured; and [Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g)]
	a selected rule pair among merge target rules included in the configured rule set is merged into one rule until a number of rules included in the rule set is less than or equal to the maximum number of rule registrations. [Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)]

As per claim 13. The apparatus of claim 12, wherein, in the merging the rule, a security vulnerable space function value for each of all candidate rule pairs that can be derived from merge target rules included in the rule set is calculated; and [Further Abstract idea: Mathematical Concepts: mathematical relationship, mathematical calculations]
	a rule pair for which the rule merging is to be performed is selected according to the calculated security vulnerable space function value. [Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)]

As per claim 14. The apparatus of claim 13, wherein, in the merging the rule, a security
vulnerable space function value for a specific candidate rule pair is calculated by summing security vulnerable space for each of one or more policy elements included
in the specific candidate rule pair. [Further Abstract idea: Mathematical Concepts: mathematical relationship, mathematical calculations]

As per claim 15. The apparatus of claim 14, wherein, in the merging the rule, the security vulnerable space function value is calculated by applying a preset weight to the security vulnerable space for each of one or more policy elements included in the specific candidate rule pair; and [Further Abstract idea: Mathematical Concepts: mathematical relationship, mathematical calculations]
	a rule pair having a minimum security vulnerable space function value among
the calculated security vulnerable space function values is selected as a rule pair for
which the rule merging is to be performed. [Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)]
As per claim 17. The apparatus of claim 16, wherein, in the merging the rule, a merge target rule set including the requested rules accumulated and stored in the accumulating, storing, and managing is configured; and [Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g)]
	a selected rule pair among merge target rules included in the configured rule set is merged into one rule until a number of rules included in the rule set is less than or equal to the maximum number of rule registrations. [Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)]

As per claim 18. The apparatus of claim 17, wherein, in the merging the rule, a security vulnerable space function value for each of all candidate rule pairs that can be derived from merge target rules included in the rule set is calculated; and [Further Abstract idea: Mathematical Concepts: mathematical relationship, mathematical calculations]
	a rule pair for which the rule merging is to be performed is selected according to the calculated security vulnerable space function value. [Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)]

As per claim 19. The apparatus of claim 18, wherein, in the merging the rule, a security vulnerable space function value for a specific candidate rule pair is calculated by summing security vulnerable space for each of one or more policy elements included in the specific candidate rule pair. [Further Abstract idea: Mathematical Concepts: mathematical relationship, mathematical calculations]

As per claim 20. The apparatus of claim 19, wherein, in the merging the rule, the security vulnerable space function value is calculated by applying a preset weight to the security vulnerable space for each of one or more policy elements included in the specific candidate rule pair; and [Further Abstract idea: Mathematical Concepts: mathematical relationship, mathematical calculations]
	a rule pair having a minimum security vulnerable space function value among the calculated security vulnerable space function values is selected as a rule pair for which the rule merging is to be performed. [Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)]

Appropriate action required. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 2, 6, 7, 11, 12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pernicha et al. [US PGPUB # 2016/0191466] in view of Diehl et al. [US PGPUB # 2009/0300748].
As per claim 1. Pernicha does teach an apparatus for managing a security policy of a firewall comprising: 
a rule request module that receives one or more requested rules to be applied to a firewall [Figure # 6, step # 602, and paragraph: 0089, lines 1 – 6, FIG. 6 illustrates an exemplary flow diagram 600 for optimization of policy rules in a rule database in accordance with an embodiment of the present disclosure. At step 602, a network security management device receives a request to add a new traffic flow policy rule to an existing set of policy rules.]; and 
a firewall interface module that receives the pre-applied rule from the firewall and provides the pre-applied rule to the rule merge module [Figure # 2, and paragraph: 0050, lines 20 – 25, As a new policy rule needs to be added and incorporated with the preexisting set of policy rules, automated checks for dependency and shadowing may be implemented by business traffic flow input module 202 [i.e. applicant’s firewall interface module] or one or more other functional units within system 200. Then at paragraph: 0053, lines 1 – 5, In another aspect, traffic flow policy rule incorporation module 206 [i.e. applicant’s rule merge module] can be configured to form an updated set of policy rules by incorporating the new traffic flow policy rule within the policy rules based on the determined dependencies, if any.], and re-registers a merged rule merged through the rule merge module in the firewall [Figure # 6, step # 606, and paragraph: 0090, lines 5 – 7, At step 606, an updated set of policy rules [i.e. applicant’s re-registers] based on the determined dependencies can be created/generated],
wherein the rule merge module merges the pre-applied rule with the one or more requested rules so that a security vulnerable space occurring due to the merging is minimized [Figure # 6, step # 608, and paragraph: 0090, lines 7 – 12, and at step 608, the updated set of policy rules can be automatically optimized by one or more of grouping a first sub-set of policy rules of the updated set of policy rules, reordering a second sub-set of policy rules of the updated set of policy rules, and deleting a third sub-set of policy rules of the updated set of policy rules].
	While Pernicha does not clearly teach a rule merge module that merges a pre-applied rule of the firewall with the one or more requested rules when a number of rules applied to the firewall exceeds a maximum number of rule registrations of the firewall due to the requested rule.
However, Diehl does teach a rule merge module that merges a pre-applied rule of the firewall with the one or more requested rules when a number of rules applied to the firewall exceeds a maximum number of rule registrations of the firewall due to the requested rule [paragraph: 0030, a further embodiment seeks to minimize the size of the difference rule resulting from rule combinations, and presents proposed rules meeting a certain threshold for added rule space within the combined rule rectangle, presents multiple options to the administrator, or breaks proposed combined rules up into multiple proposed combined rules when appropriate to reduce the difference rule space relative to the combined rule space]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Pernicha and Diehl in order for the  network security management device that receives requested additional network policies to be combined with existing network policies and determines the dependencies between the requested additional policies and the existing policies of Pernicha to include firewall management tool that allows for viewing of the rules semantics by an administrator before the rules are merged with existing rules of Diehl. This would allow for the admin of the network security management device to view rules that are requested to be merged with existing rules for monitoring of undesired firewall performance as a result of merging the requested network policies. See paragraph: 0009 of Diehl. 
As per claim 2. Pernicha as modified does teach the apparatus of claim 1, wherein the rule merge module configures a merge target rule set including the requested rule through the rule request module and a rule pre-applied to the firewall [Pernicha, paragraph: 0010, lines 9 – 11, An updated set of policy rules is formed by incorporating the new traffic flow policy rule within the existing policy rules based on the determined dependencies.]; and
	the rule merge module merges a selected rule pair among merge target rules included in the configured rule set into one rule until a number of rules included in the rule set is less than or equal to the maximum number of rule registrations [Diehl, paragraph: 0030, a further embodiment seeks to minimize the size of the difference rule resulting from rule combinations, and presents proposed rules meeting a certain threshold for added rule space within the combined rule rectangle, presents multiple options to the administrator, or breaks proposed combined rules up into multiple proposed combined rules when appropriate to reduce the difference rule space relative to the combined rule space].

As per apparatus claim # 6, that includes the same or similar claim limitations as apparatus claim #1, and is similarly rejected. 
***The examiner further notes that applicant’s recited “requested rule storing module,” is taught by the prior art of Pernicha at paragraph: 0036, lines 5 – 9. 
As per apparatus claim # 7, that includes the same or similar claim limitations as apparatus claim #2, and is similarly rejected.

As per method claim # 11, that includes the same or similar claim limitations as apparatus claim #1, and is similarly rejected. 

As per method claim # 12, that includes the same or similar claim limitations as apparatus claim #2, and is similarly rejected. 

As per method claim # 16, that includes the same or similar claim limitations as apparatus claim #1, and is similarly rejected.
***The examiner further notes that applicant’s recited “requested rule storing module,” is taught by the prior art of Pernicha at 0036, lines 5 – 9.
As per apparatus claim # 17, that includes the same or similar claim limitations as apparatus claim #2, and is similarly rejected.

Allowable Subject Matter
Claim[s] 3 – 5, 8 – 10, 13 – 15, 18 - 20 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim[s] 3 – 5, 8 – 10, 13 – 15, 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A reason for allowance is forth coming in the next subsequent office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupta et al., who does teach policy management in a web services environment includes a policy design tool, a policy storage and a policy manager controller. The policy design tool creates (or updates) a policy for association with a web service. The policy storage stores the policy. The policy manager controller provides an interface for transmission of the policy to a policy enforcement tool and also receives messages relating to the policy from the policy enforcement tool. In addition, a system and method for policy enforcement in a web services environment includes a policy enforcement controller, a policy enforcement repository, an enforcer, a policy enforcement framework, and a policy container. The policy enforcement controller receives and commits a policy and the policy enforcement repository stores the committed policy. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434